TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00247-CR



                                  Antoinne Banks, Appellant

                                                v.

                                 The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 3041190, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Antoinne Banks seeks to appeal from a judgment of conviction for delivering a

controlled substance in a drug-free zone. The notice of appeal was not timely filed. See Slaton v.

State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim.

App. 1996). The trial court has certified that Banks waived his right of appeal. See Tex. R. App.

P. 25.2(d). The appeal is dismissed.




                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 11, 2006

Do Not Publish